
	

113 S935 IS: Quicker Veterans Benefits Delivery Act of 2013
U.S. Senate
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 935
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2013
			Mr. Franken introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the
		  Secretary of Veterans Affairs from requesting additional medical examinations
		  of veterans who have submitted sufficient medical evidence provided by
		  non-Department medical professionals and to improve the efficiency of
		  processing certain claims for disability compensation by veterans, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Quicker Veterans Benefits Delivery Act
			 of 2013.
		2.Treatment of
			 medical evidence provided by non-Department of Veterans Affairs medical
			 professionals in support of claims disability compensation
			(a)In
			 generalSection 5103A(d) of
			 title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(3)During the six-year period beginning on the
				date of the enactment of the Quicker Veterans
				Benefits Delivery Act of 2013, the Secretary may not request a
				medical examination under paragraph (1) in the case of a claim for disability
				compensation in support of which a claimant submits medical evidence provided
				by a non-Department medical professional, including a non-Department medical
				opinion, that is competent, credible, probative, and otherwise adequate for
				purposes of making a decision on the
				claim.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to medical evidence submitted after the date that is 90 days after the
			 date of the enactment of this Act.
			3.Improvement of
			 disability claims processing
			(a)Prestabilization
			 ratesSection 1156 of title
			 38, United States Code, is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (e) and (f), respectively; and
				(2)by inserting after
			 subsection (b) the following new subsection (c):
					
						(c)Prestabilization
				ratesDuring the six-year
				period beginning on the date of the enactment of the
				Quicker Veterans Benefits Delivery Act of
				2013, in assigning to a veteran a prestabilization rating
				pursuant to section 4.28 of title 38, Code of Federal Regulations, or successor
				regulation, the Secretary shall assign such a rating at the level of total, 50
				percent, or 30 percent, as determined appropriate by the
				Secretary.
						.
				(b)Temporary
			 minimum ratesSection 1156 of title 38, United States Code, is
			 further amended by inserting after subsection (c), as added by subsection (a),
			 the following new subsection (d):
				
					(d)Temporary
				minimum ratesDuring the
				six-year period beginning on the date of the enactment of the
				Quicker Veterans Benefits Delivery Act of
				2013, the Secretary shall assign a temporary minimum disability
				rating to a veteran who—
						(1)has one or more
				disabilities not covered under subsection (a); and
						(2)submits a claim
				for such disability that has sufficient evidence to support a minimum
				disability
				rating.
						.
			(c)Reporting of
			 claims backlogDuring the
			 six-year period beginning on the date of the enactment of this Act, the
			 Secretary of Veterans Affairs shall not include any veteran to whom the
			 Secretary has assigned a pre-stabilization rating under subsection (c) of
			 section 1156 of such title, as added by subsection (a), or a temporary minimum
			 disability rating under subsection (d) of such section, as added by subsection
			 (b), in any count of the backlog of disability ratings to be assigned by the
			 Secretary.
			(d)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 90 days after the date of
			 the enactment of this Act and shall apply with respect to claims for disability
			 compensation filed on or after that date.
			4.Timing of monthly
			 payments of benefits under the laws administered by the Secretary of Veterans
			 Affairs
			(a)In
			 generalSection 5120(e) of
			 title 38, United States Code, is amended—
				(1)by striking
			 Whenever and inserting (1) Whenever; and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)During the six-year period beginning on the
				date of the enactment of the Quicker Veterans
				Benefits Delivery Act of 2013, the Secretary may certify benefit
				payments for any calendar month in such a way that such payments will be
				delivered by mail, or transmitted for credit to the payee’s account pursuant to
				subsection (d) of this section, before the first day of the calendar month for
				which such payments are
				issued.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to a calendar month that begins after the date that is 90 days after
			 the date of the enactment of this Act.
			
